Case 1:18-cv-01395-CFC-CJB Document 166 Filed 07/14/20 Page 1 of 3 PageID #: 3773




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


  BIODELIVERY SCIENCES
  INTERNATIONAL, INC. and ARIUS TWO,
  INC.,

                        Plaintiffs,
                                                         C.A. No. 18-1395-CFC-CJB
                         v.

  ALVOGEN PB RESEARCH &
  DEVELOPMENT LLC, ALVOGEN MALTA
  OPERATIONS LTD., ALVOGEN PINE
  BROOK LLC, ALVOGEN, INC., and
  ALVOGEN GROUP, INC.,

                        Defendants.

  BIODELIVERY SCIENCES
  INTERNATIONAL, INC. and ARIUS TWO,
  INC.,

                        Plaintiffs,
                                                         C.A. No. 19-444-CFC-CJB
                          v.

  CHEMO RESEARCH S.L., INSUD PHARMA
  S.L.U., INTELGENX CORP., and INTELGENX
  TECHNOLOGIES CORP.,

                        Defendants.


                        STIPULATION AND [PROPOSED] ORDER
                      EXTENDING EXPERT DISCOVERY DEADLINES

         Plaintiffs and Defendants, subject to the approval of the Court, hereby stipulate and agree

  that the following expert discovery deadlines be amended as follows:
Case 1:18-cv-01395-CFC-CJB Document 166 Filed 07/14/20 Page 2 of 3 PageID #: 3774




                  Deadline1                          Current2                     New

          Rebuttal expert reports                 July 17, 2020              July 24, 2020

            Reply expert reports                August 14, 2020             August 21, 2020


         The parties each reserve their rights to seek further relief from the Court regarding the

  schedules in the above-captioned cases.

  MORRIS, NICHOLS, ARSHT & TUNNELL LLP           HEYMAN ENERIO GATTSUO & HIRZEL LLP


  /s/ Jeremy A. Tigan                            /s/ Dominick T. Gattuso
  Jack B. Blumenfeld (No. 1014)                  Dominick T. Gattuso (No. 3630)
  Jeremy A. Tigan (No. 5239)                     300 Delaware Avenue, Suite 200
  1201 North Market Street                       Wilmington, DE 19801
  Wilmington, DE 19899                           (302) 472-7300
  (302) 658-9200                                 dgattuso@hegh.law
  jblumenfeld@mnat.com
  jtigan@mnat.com                                Attorney for Alvogen Pb Research &
                                                 Development LLC, Alvogen Malta Operations
  Attorneys for Plaintiffs                       Ltd., Alvogen Pine Brook LLC, Alvogen, Inc.,
                                                 and Alvogen Group, Inc.




  1
    For the Chemo action (C.A. No. 19-444), these expert report deadlines pertain to invalidity
  issues only. Trial concerning invalidity issues in the Chemo action is scheduled to begin on
  November 9, 2020 in coordination with the Alvogen action (C.A. No. 18-1395). D.I. 39 ¶ 24 in
  C.A. No. 19-444.
  2
    See D.I. 126, 136, 142, & 147 in C.A. No. 18-1395; D.I. 167, 237, 245, & 249 in C.A. No. 19-
  444.
                                                 2
Case 1:18-cv-01395-CFC-CJB Document 166 Filed 07/14/20 Page 3 of 3 PageID #: 3775




                                               YOUNG CONAWAY STARGATT & TAYLOR LLP

                                               /s/ Samantha G. Wilson
                                               Anne Shea Gaza (No. 4093)
                                               Samantha G. Wilson (No. 5816)
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, DE 19801
                                               (302) 571-6600
                                               agaza@ycst.com
                                               swilson@ycst.com

                                               Attorneys for Chemo Research S.L., Insud
                                               Pharma S.L.U., IntelGenx Corp., and
                                               IntelGenx Technologies Corp.
  July 14, 2020


         SO ORDERED this _____ day of ______________, 2020.


                                        __________________________________
                                                         J.




                                           3
